Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 3

 

This Amendment No. 3, dated as of May 17, 2006 (this “Amendment”), is among
RELIANT ENERGY, INC., a Delaware corporation (the “Borrower”), the other LOAN
PARTIES referred to herein, as Guarantors, and each of the Lenders listed on the
signature pages to this Amendment.

 

INTRODUCTION

 

A.            The Borrower, the other Loan Parties referred to therein, DEUTSCHE
BANK AG, NEW YORK BRANCH, as Administrative Agent and DEUTSCHE BANK SECURITIES
INC., as Sole Lead Arranger, Sole Bookrunner, and Sole Syndication Agent
(collectively, the “Agents”) and the Lenders are parties to the Credit and
Guaranty Agreement dated as of October 7, 2005 (as amended to date, the “Credit
Agreement”).

 

B.            The Borrower and the other Loan Parties have requested that the
Lenders amend the Credit Agreement as set forth below, and upon the terms and
conditions of this Amendment the Lenders are willing to agree to the requested
amendments.

 

THEREFORE, the Borrower, such other Loan Parties and the Lenders hereby agree as
follows:

 

SECTION 1. Definitions. Unless otherwise defined in this Amendment, terms used
in this Amendment which are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement.

 

SECTION 2. Amendments to Article I. Article I of the Credit Agreement is hereby
amended as set forth in Section 2.1.

 

SECTION 2.1. Section 1.1 of the Credit Agreement is amended by inserting the
following definitions in the appropriate alphabetical order:

 

“Fair Value Certificate” is defined in the definition of Permitted Sale.

 

“PEDFA Debt” means Indebtedness permitted pursuant to clause (d) of Section 7.3.

 

“Permitted Payment” means, on any given date, any voluntary or mandatory
repayment, prepayment, repurchase, retirement, redemption or defeasance of the
principal of any Loans or other Parity Secured Debt (but specifically excluding
(i) Revolving Credit Loans , (ii) PEDFA Debt and (iii) loans outstanding under
other revolving-type credit facilities except, in the case of each of clauses
(i) and (iii), as a result of a Dollar-for-Dollar permanent reduction in the
commitments thereunder).

 

“Permitted Sale” means one or more sales of any Transferred Asset by the
Borrower or any Restricted Subsidiary to the Purchaser Subsidiary, pursuant to

 

--------------------------------------------------------------------------------


 

which all of the following conditions shall be satisfied on or prior to the
consummation of such sale (or, if a later date is specified with respect to any
of the following conditions, such later date with respect to such condition):

 

(i) (a) the Borrower or the applicable selling Restricted Subsidiary shall have
received from the Purchaser Subsidiary consideration in the form of cash or a
Sale Note, or any combination thereof, in an aggregate amount equal to or
greater than the fair value, or within or above the range of fair values, of
such Transferred Asset as determined pursuant to the applicable Fair Value
Certificates, and (b) such consideration for all Transferred Assets (singly or
in the aggregate with all other consummated Permitted Sales) shall not exceed
(x) if there is only one Transferred Asset, $350,000,000 and (y) if there is
more than one Transferred Asset, $250,000,000;

 

(ii)  the Revolver Administrative Agent shall have received a certificate or
opinion addressed to the Revolver Administrative Agent of an engineer,
appraiser, or other expert (in each case who is not an Affiliate or employee of
the Borrower or any of its Subsidiaries) setting forth the fair value of the
Transferred Assets (a “Fair Value Certificate”), which certificate or opinion
also shall be in the form required to be delivered to the Secured Debt
Representative for the Secured Notes pursuant to Section 314(d)(1) of the Trust
Indenture Act of 1939 in respect of such Permitted Sale or in such other form as
may be reasonably satisfactory to the Revolver Administrative Agent, and the
Borrower shall have delivered a copy of the Fair Value Certificate to the
Administrative Agent unless it is prohibited from doing so;

 

(iii) the Purchaser Subsidiary shall have executed and delivered to the Borrower
or the applicable selling Restricted Subsidiary such pledge agreements, security
agreements, mortgages, deeds of trust, deeds to secure debt or other equivalent
documents with respect to all such Transferred Assets to secure all the
obligations of the Purchaser Subsidiary under the applicable Sale Note, which
agreements, mortgages, deeds or other documents shall be in form and substance
reasonably satisfactory to the Revolver Administrative Agent, and shall have
executed, delivered and filed all other documents and instruments and taken all
other actions as may be necessary in the reasonable opinion of the Revolver
Administrative Agent and its counsel to perfect the security interests of the
Borrower or the applicable selling Restricted Subsidiary pursuant to such
agreements, mortgages, deeds or other documents;

 

(iv) within 3 Business Days following the consummation of such Permitted Sale,
the related Sale Note(s) shall have been duly and validly pledged under the
Security Agreement as Separate Collateral to the Collateral Trustee accompanied
by undated instruments of transfer endorsed in blank, and accompanied by any
agreements, mortgages, deeds and other documents executed and delivered pursuant
to clause (iii), and each shall be in the actual possession of the Collateral
Agent;

 

2

--------------------------------------------------------------------------------


 

(v) the Administrative Agent shall have received a certificate, dated as of the
date of consummation of such Permitted Sale and duly executed by a Responsible
Officer of the Borrower, in which certificate the Borrower shall certify as to
good standing, due authorization, corporate power and authority, due execution
and delivery, valid and binding obligation, absence of conflicts with
organizational documents, contracts, laws and governmental orders, and validity
and perfection of security interests, in each case with respect to the
applicable Sale Note(s) and the other documents contemplated by clause (iii),
and, at the time such certificate is delivered, such certifications shall in
fact be true and correct; and

 

(vi) all material governmental and third party consents and approvals with
respect to such Permitted Sale shall have been obtained and there shall be no
litigation, governmental, administrative or judicial action that could
reasonably be expected to restrain or prevent such Permitted Sale.

 

“Purchaser Subsidiary” means a wholly-owned Subsidiary of OPH which is a
Restricted Subsidiary and also a Designated Entity.

 

“Revolving Credit Loans” has the meaning assigned to it in the Existing Credit
Agreement.

 

 “Sale Note” means one or more secured promissory notes in substantially the
form set forth in Exhibit H to this Agreement payable by the Purchaser
Subsidiary to the Borrower in consideration of the sale of particular
Transferred Assets, the maturity date of which note shall be no later than the
Revolving Credit Termination Date under the Existing Credit Agreement.

 

“Transferred Assets” means, collectively, a power generation facility and
related properties which are sold in one or more Permitted Sales to the
Purchaser Subsidiary.

 

“Transferred Asset Sale Proceeds” means the aggregate cash proceeds received by
OPH or the Purchaser Subsidiary in respect of any Asset Sale (including any cash
received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale) with respect to any Transferred Asset, net of the
direct costs relating to such Asset Sale, including legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Asset Sale, taxes paid or payable as a result of the
Asset Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, and amounts reserved for adjustment
in respect of the sale price of such asset or assets established in accordance
with GAAP.

 

“Trigger Amount” is defined in clause (b) of Section 6.15.

 

SECTION 3. Amendments to Article VI. Article VI of the Credit Agreement is
hereby amended as set forth in Sections 3.1 through 3.3.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.1. Section 6.3 is amended by (i) deleting the word “and” at the end of
clause (c), (ii) replacing the period at the end of clause (d) with “; and”, and
(iii) adding a new clause (e), to read in its entirety as follows:

 

(e)  (x) of the occurrence of (i) any Permitted Sale and (ii) any repayment or
prepayment of principal of any Sale Note, (y) following the occurrence of any
event set forth in clause (e)(x), of the outstanding principal amount of all
Sale Notes and calculations to demonstrate the extent to which a Trigger Amount
has accrued, in each case, both immediately before and after giving effect to
such event and (z) following any Permitted Payment pursuant to Section 6.15(b)
or (c), the date and amount of such Permitted Payment and the Parity Secured
Debt to which such Permitted Payment was applied.

 

SECTION 3.2. Article VI is further amended by adding a new Section 6.15 to read
in its entirety as follows:

 

6.15. Sale Note, etc. (a)  Cause each Sale Note to be pledged to the Secured
Parties under the Security Agreement as Separate Collateral.

 

(b)  No later than the later of (i) the date which is 90 days after the
consummation of any Permitted Sale and (ii) October 31, 2006, apply all cash
consideration received by the Borrower or the applicable Restricted Subsidiary
with respect to such Permitted Sale pursuant to clause (i) of the definition of
Permitted Sale to one or more Permitted Payments at no more than par (it being
understood that the foregoing shall not prohibit the Borrower from paying a
premium or amount greater than par otherwise permitted under this Agreement so
long as such premium payment or amount greater than par is not funded by any
cash consideration received by the Borrower or the applicable Restricted
Subsidiary with respect to a Permitted Sale pursuant to clause (i) of the
definition of Permitted Sale or by any amounts received pursuant to any
repayment or prepayment of the principal of any Sale Note).

 

(c)           Within 90 days following receipt (individually or in the
aggregate) of the Trigger Amount, apply all (and no less than all) of such
Trigger Amount (together with any other repayments or prepayments (that are not
attributable to Transferred Asset Sale Proceeds) of principal of each Sale Note
that are received contemporaneously with such Trigger Amount) to one or more
Permitted Payments at no more than par (it being understood that the foregoing
shall not prohibit the Borrower from paying any premium or amount greater than
par otherwise permitted under this Agreement so long as such premium payment or
amount greater than par is not funded by any cash consideration received by the
Borrower or the applicable Restricted Subsidiary with respect to a Permitted
Sale pursuant to clause (i) of the definition of Permitted Sale or by any
amounts received pursuant to any repayment or prepayment of the principal of any
Sale Note). For purposes of this clause, “Trigger Amount” shall mean repayments
or prepayments (that are not attributable to Transferred Asset Sale Proceeds) of
principal of one or more Sale Notes in an aggregate amount equal to $25,000,000,

 

4

--------------------------------------------------------------------------------


 

to the extent such repayments or prepayments have not previously been applied in
accordance with the foregoing provisions of this clause.

 

SECTION 4. Amendments to Article VII. Article VII of the Credit Agreement is
hereby amended as set forth in Sections 4.1 through 4.3.

 

SECTION 4.1. Section 7.13 of the Credit Agreement is amended by (i) replacing
the period at the end of clause (c) with “; and”, and (ii) adding a new clause
(d), to read in its entirety as follows:

 

(d)  any Sale Note in any way that (i) reduces the rate of interest or extends
the date scheduled for payment of principal of or interest on, or reduces the
principal amount (other than as a result of a Dollar for Dollar repayment) of,
such Sale Note, (ii) modifies, waives or deletes the terms of any Sale Note
which provide for a cross-default to Indebtedness of OPH under the OPH Note
Indenture or the OPH Notes, or (iii) releases collateral securing such Sale
Note, except in connection with any asset disposition that is not prohibited
hereunder and the Net Asset Sale Proceeds of which are applied in accordance
herewith.

 

SECTION 4.2. Section 7.17 of the Credit Agreement is hereby amended by amending
and restating clauses (a) and (c) in their entirety, in each case to read as
follows:

 

(a)  The Borrower shall not permit OPH or any of OPH’s Subsidiaries to
distribute any cash (other than (i) Net Asset Sale Proceeds or (ii) cash paid in
consideration for Transferred Assets (whether on the date of the consummation of
any Permitted Sale or thereafter, and whether in respect of the payment of
principal of or interest on the related Sale Note) to the Borrower or any of its
Subsidiaries (other than an OPH Subsidiary), except as follows:  first, to pay
principal of and interest on the OPH Revolving Notes; second, to the extent
permitted under the OPH Note Indenture, to be distributed by OPH to the Borrower
as a dividend or otherwise; and third, to pay principal of and interest on the
OPMW Term Notes and OPNY Term Note.

 

(c)  The Borrower shall cause OPH and its Subsidiaries to apply all OPH Asset
Sale Proceeds (i) other than in the case of Transferred Asset Sale Proceeds, to
the prepayment of the OPMW Term Notes and OPNY Term Notes, in each case until
repaid in full and (ii) in the case of Transferred Asset Sale Proceeds, to a
Dollar for Dollar repayment or prepayment of the principal of, and accrued
interest on, the Sale Notes and the amount so paid on the Sale Notes and the
remainder, if any, shall be applied in accordance with Section 2.4 as if such
Transferred Asset Sale Proceeds were Net Asset Sale Proceeds and OPH Asset Sale
Proceeds (ignoring payments made to retire Indebtedness (other than the Loans)
required to be repaid in connection with such Transferred Asset Sale Proceeds).

 

5

--------------------------------------------------------------------------------


 

SECTION 4.3. Clause (a)(iii) of Section 7.18 of the Credit Agreement is amended
in its entirety to read as follows:

 

(iii) Investments and transfers of assets (other than cash, Cash Equivalents, or
any power generation facility) and payments for goods and services in the
ordinary course of business; provided, that the Borrower or a Restricted
Subsidiary may sell the Transferred Assets to the Purchaser Subsidiary pursuant
to the terms of any Permitted Sale; and

 

SECTION 4.4. [Intentionally omitted]

 

SECTION 5. Exhibit H (Sale Note). The Credit Agreement is hereby amended to
include the form of Sale Note as an exhibit, in the form attached to this
Amendment.

 

SECTION 6. Representations and Warranties. The Borrower represents and warrants
to the Agents and the Lenders that:

 

(a)  The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement and in each other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date of this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided, that representations and warranties which have Material Adverse
Effect qualifiers shall be true and correct in all respects to the extent such
Material Adverse Effect qualifier is applicable thereto), and except that for
purposes of this clause, the representations and warranties contained in clauses
(a) and (b) of Section 5.5 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1 of the Credit Agreement;

 

(b) (i) this Amendment has been duly executed and delivered by each Loan Party
that is party thereto, (ii) this Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity, and (iii) the
execution, delivery and performance by each Loan Party of this Amendment have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (A) contravene the terms of any of such Person’s
Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (1) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, where such Contractual Obligation (x) evidences Indebtedness of
the Borrower or any of its Subsidiaries or (y) is identified in the exhibit list
from time to time in filings made by the Borrower with the SEC as material to
the Borrower, or (2) any order, injunction, writ or decree of any

 

6

--------------------------------------------------------------------------------


 

Governmental Authority or any arbitral award to which such Person or its
property is subject, that (in the case of clauses (b)(iii)(A) and
(b)(iii)(B)(2)) could reasonably be expected to have a Material Adverse Effect;
(C) violate any Law that could reasonably be expected to have a Material Adverse
Effect; or (D) result in the creation of any Lien other than a Permitted Lien;
and

 

(c)  as of the date of this Amendment, no Default or Event of Default has
occurred and is continuing.

 

SECTION 7. Effectiveness. This Amendment (other than Section 4.4) shall become
effective as of the date set forth above, and the Credit Agreement shall be
amended as provided in this Amendment (other than Section 4.4), when (a) the
Borrower and each other Loan Party shall have delivered to the Administrative
Agent originals of this Amendment, duly and validly executed by the Borrower and
each such Loan Party, (b) the Required Lenders shall have approved this
Amendment as a result of (i) approving Amendment No. 3 to the Existing Credit
Agreement (as defined below) and/or (ii) executing and delivering this Amendment
to the Administrative Agent and the Borrower, and (c) Amendment No. 3 dated as
of May 17, 2006 to the Existing Credit Agreement (as amended, restated,
supplemented or otherwise modified prior to the date hereof) (“Amendment No. 3
to the Existing Credit Agreement”) has become effective by its terms. Section
4.4 of this Amendment shall become effective, and the Credit Agreement shall be
amended as provided in Section 4.4 of this Amendment,  when each of the
conditions set forth in the preceding sentence have been met and the Required
Agreement Lenders shall have executed and delivered this Amendment. The
Administrative Agent will confirm in writing to the Borrower when conditions (a)
and/or (b)(ii) of the first sentence of this Section 7 and the second sentence
of this Section 7 have been satisfied. The Borrower will confirm in writing to
the Administrative Agent when conditions (b)(i) and/or (c) of the first sentence
of this Section 7 have been satisfied.

 

SECTION 8. Effect on Loan Documents.

 

(a)  Except as amended herein, the Credit Agreement and the Loan Documents
remain in full force and effect as originally executed. Nothing herein shall act
as a waiver of any of the Agents’ or Lenders’ rights under the Loan Documents,
as amended.

 

(b)  This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents.

 

SECTION 9. Choice of Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

 

SECTION 10. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

Remainder of this page intentionally left blank

 

7

--------------------------------------------------------------------------------


 

EXECUTED to be effective as of the date first above written.

 

 

RELIANT ENERGY, INC.

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

Name:

Andrew Johannesen

 

Title:

Vice President and Assistant Treasurer

 

 

 

 

 

 

 

RELIANT ENERGY ASSET MANAGEMENT, LLC

 

RELIANT ENERGY BROADBAND, INC.

 

RELIANT ENERGY CALIFORNIA HOLDINGS, LLC

 

RELIANT ENERGY COMMUNICATIONS, INC.

 

RELIANT ENERGY COOLWATER, INC.

 

RELIANT ENERGY CORPORATE SERVICES, LLC

 

RELIANT ENERGY ELLWOOD, INC.

 

RELIANT ENERGY ETIWANDA, INC.

 

RELIANT ENERGY FLORIDA, LLC

 

RELIANT ENERGY KEY/CON FUELS, LLC

 

RELIANT ENERGY MANDALAY, INC.

 

RELIANT ENERGY NORTHEAST GENERATION, INC.

 

RELIANT ENERGY NORTHEAST HOLDINGS, INC.

 

RELIANT ENERGY ORMOND BEACH, INC.

 

RELIANT ENERGY POWER GENERATION, INC.

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

RELIANT ENERGY SABINE (TEXAS), INC.

 

RELIANT ENERGY SERVICES DESERT BASIN, LLC

 

RELIANT ENERGY SERVICES MID-STREAM, LLC

 

RELIANT ENERGY SEWARD, LLC

 

RELIANT ENERGY TRADING EXCHANGE, INC.

 

RELIANT ENERGY VENTURES, INC.

 

RELIANT ENERGY WHOLESALE GENERATION, LLC

 

 

 

By:

/s/ Andrew Johannesen

 

 

Name:

Andrew Johannesen

 

Title:

Assistant Treasurer of the corporations and
limited liability companies, and of the
general partners of the limited partnerships,
listed above

 

 

 

 

 

RELIANT ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ Andrew Johannesen

 

 

Name:

Andrew C. Johannesen

 

Title:

Vice President and Treasurer

 

8

--------------------------------------------------------------------------------


 

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

RELIANT ENERGY ELECTRIC SOLUTIONS, LLC

 

RELIANT ENERGY SOLUTIONS EAST, LLC

 

 

 

 

 

By:

/s/ Lloyd A. Whittington

 

 

Name:

Lloyd A. Whittington

 

Title:

Vice President and Treasurer of the limited
liability companies listed above

 

 

 

 

 

RELIANT ENERGY CAPTRADES HOLDING CORP.

 

RELIANT ENERGY SABINE (DELAWARE), INC.

 

 

 

By:

/s/ Patricia F. Genzel

 

 

Name:

Patricia F. Genzel

 

Title:

President

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

AS ADMINISTRATIVE AGENT

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

 

By:

/s/ Rainer Meier

 

 

Name:

Rainer Meier

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

 

By:

/s/ Rainer Meier

 

 

Name:

Rainer Meier

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

 

LANDMARK CDO LIMITED

 

By:

Aladdin Capital Management LLC, as Manager

 

 

 

 

By:

/s/ Angela Bozorgmir

 

 

 

Name:

Angela Bozorgmir

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

LANDMARK II CDO LIMITED

 

By:

Aladdin Capital Management LLC, as Manager

 

 

 

 

By:

/s/ Angela Bozorgmir

 

 

 

Name:

Angela Bozorgmir

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

LANDMARK III CDO LIMITED

 

By:

Aladdin Capital Management LLC, as Manager

 

 

 

 

By:

/s/ Angela Bozorgmir

 

 

 

Name:

Angela Bozorgmir

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

LANDMARK IV CDO LIMITED

 

By:

Aladdin Capital Management LLC, as Manager

 

 

 

 

By:

/s/ Angela Bozorgmir

 

 

 

Name:

Angela Bozorgmir

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

LANDMARK V CDO LIMITED

 

By:

Aladdin Capital Management LLC, as Manager

 

 

 

 

By:

/s/ Angela Bozorgmir

 

 

 

Name:

Angela Bozorgmir

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

LANDMARK VI CDO LIMITED

 

By:

Aladdin Capital Management LLC, as Manager

 

 

 

 

By:

/s/ Angela Bozorgmir

 

 

 

Name:

Angela Bozorgmir

 

 

Title:

Director

 

10

--------------------------------------------------------------------------------


 

 

GREYROCK CDO LTD.

 

 

 

By:

/s/ Angela Bozorgmir

 

 

Name:

Angela Bozorgmir

 

Title:

Director

 

 

 

 

 

 

 

ADDISON CDO, LIMITED

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

AMERICAN SKANDIA/PIMCO LTD. MATURITY
BOND PORTFOLIO

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor, acting through PNC Bank
in the Nominee Name of Barnett & Co.

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

GLOBAL ENHANCED LOAN FUND S.A.

 

By:

Pacific Investment Management Company, LLC
as its Investment Advisor

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

LOAN FUNDING III LLC

 

By:

Pacific Investment Management Company, LLC
as its Investment Advisor

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

11

--------------------------------------------------------------------------------


 

 

PIMCO FLOATING RATE INCOME FUND

 

By:

Pacific Investment Management Company, LLC
as its Investment Advisor, acting through Investors
Fiduciary Trust company in the Nominee Name
of IFTCO

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

PIMCO FLOATING RATE STRATEGY FUND

 

By:

Pacific Investment Management Company, LLC
as its Investment Advisor, acting through Investors
Fiduciary Trust company in the Nominee Name of
IFTCO

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

SEQUILS-MAGNUM, LTD.

 

By:

Pacific Investment Management Company LLC,
as its Investment Advisor

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

SOUTHPORT CLO, LIMITED

 

By:

Pacific Investment Management Company, LLC,
as its Investment Advisor

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

12

--------------------------------------------------------------------------------


 

 

WAVELAND – INGOTS, LTD.

 

By:

Pacific Investment Management Company, LLC,
as its Investment Advisor

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

WRIGLEY CDO, LTD.

 

By:

Pacific Investment Management Company, LLC,
as its Investment Advisor

 

 

 

 

By:

/s/ Mohan V. Phansalkar

 

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

WB LOAN FUNDING 5, LLC

 

 

 

By:

/s/ Diana M. Himes

 

 

Name:

Diana M. Himes

 

Title:

Associate

 

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

By:

/s/ John O’Dowd

 

 

Name:

John O’Dowd

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Shira Aschkerasy

 

 

Name:

Shira Aschkerasy

 

Title:

Authorized Signatory

 

13

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SECURED PROMISSORY NOTE

 

$[                  ]                         [                  ], 2006

 

FOR VALUE RECEIVED, [                                ], a
[                                    ] (the “Maker”), hereby promises to pay to
the order of [                  , a                   corporation] (together
with its successors and assigns, the “Payee”), in immediately available funds,
on the Maturity Date, the principal amount of [                  ] DOLLARS
($[                      ]) or, if less, the aggregate outstanding principal
amount of the term loan made under this Secured Promissory Note (as amended,
amended and restated, supplemented, or otherwise modified from time to time, the
“Note”) together with any accrued and unpaid interest thereon. All payments
hereunder shall be made in United States Dollars without set-off or counterclaim
(all of which are expressly waived by the Maker), free and clear of all taxes
and other charges, to an account designated by the Payee to the Maker from time
to time.

 

1.             Definitions.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Houston, Texas or the State of New York.

 

“Dollar or $” means lawful money of the United States of America.

 

“Maturity Date” means the Revolving Credit Termination Date (as defined in the
REI Credit Agreement).

 

“Maximum Lawful Rate” means the highest interest rate permitted under applicable
law.

 

“OPH Indenture” means the Indenture, dated as of April 27, 2000, between Orion
Power Holdings, Inc., a Delaware corporation, and Wilmington Trust Company, as
trustee, as it has been or may be amended, supplemented or otherwise modified
from time to time.

 

 “REI Credit Agreement” means the Second Amended and Restated Credit and
Guaranty Agreement, dated as of December 22, 2004, among Reliant Energy, Inc.,
as the borrower, the other loan parties referred to therein, as guarantors, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent and collateral agent for such lenders, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Transferred Assets” has the meaning assigned to such term in the REI Credit
Agreement.

 

--------------------------------------------------------------------------------

(1) Insert name of Borrower or applicable Restricted Subsidiary.

 

--------------------------------------------------------------------------------


 

2.             Repayment. The Maker may from time to time prepay the outstanding
principal amount of this Note in whole or in part without premium or penalty by
providing notice to the Payee of such prepayment no later than 11:00 a.m.
Houston time on the Business Day on which the Maker wishes to make such
prepayment. Once given, notices of prepayment shall be irrevocable. Repayments
or prepayments shall be made before 5:00 p.m. Houston time on the Business Day
when due in immediately available funds to such accounts specified by the Payee.
This Note is a term note and, therefore, the Maker may not reborrow any
principal amounts prepaid under this Note.

 

3.             Mandatory Prepayments for Asset Sales. If the Maker consummates
an Asset Sale (as defined in the OPH Indenture) of all or a portion of the
Transferred Assets, then the Net Proceeds (as defined in the OPH Indenture) of
such sale shall be used to prepay the outstanding principal amount of this Note
in an amount equal to the Net Proceeds of such sale.

 

4.             Interest. The Maker promises to pay interest on the outstanding
principal amount of this Note from the date hereof until payment in full of this
Note at a per annum rate equal to [     ]%. The Maker shall pay to the Payee all
accrued but unpaid interest on the outstanding principal amount of this Note
monthly upon dates selected by the Payee commencing with the calendar month
succeeding the month during which the term loan under this Note was made and on
the Maturity Date.

 

5.             Representations and Warranties. The Maker (i) is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
[formation/organization/corporation] and (ii) has all requisite power and
authority to execute, deliver and perform its obligations under this Note. The
execution, delivery and performance by the Maker of this Note have been duly
authorized by all necessary [limited partnership/limited liability
company/corporate] action. This Note constitutes the legal, valid and binding
obligation of the Maker, enforceable against the Maker in accordance with its
terms, except as enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general principles of equity.

 

6.             Remedies. Upon the occurrence and during the continuation of any
Event of Default (as such term is defined herein), the Payee may declare the
outstanding principal amount of this Note, all accrued but unpaid interest
thereon, and all other amounts payable by the Maker under this Note to be
immediately due and payable, whereupon such amounts shall become immediately due
and payable; provided, that upon the occurrence of an Event of Default set forth
in Section 7(ii) below, the unpaid principal amount of this Note together with
any and all interest and other amounts owed hereunder shall automatically become
due and payable, without further act of the Payee. The Payee’s remedies under
this Note shall be cumulative, and no delay in enforcing this Note shall act as
a waiver of the Payee’s rights hereunder.

 

7.             Events of Default. It shall be an “Event of Default” under this
Note if:

 

(i)            the Maker fails to pay (x) when and as required to be paid
herein, any amount of principal of this Note, or (y) within three Business Days
(as such term is hereinafter defined) after the same becomes due, any interest
accrued hereunder, or (z)

 

24

--------------------------------------------------------------------------------


 

within five Business Days after the same becomes due, any other amount payable
hereunder;

 

(ii)           (x) there shall have been filed against the Maker, without the
Maker’s consent, any petition or other request for relief seeking an
arrangement, receivership, reorganization, liquidation, or similar relief under
bankruptcy or other laws for the relief of debtors and such request for relief
(1) remains in effect for 60 or more days, whether or not consecutive, or (2) is
approved by a final nonappealable order, or (y) the Maker consents to or files
any petition or other request for relief of the type described in clause (x)
above seeking relief from creditors, makes any assignment for the benefit of
creditors or other arrangement with creditors, or admits in writing its
inability to pay its debts as they become due; or

 

(iii)          there shall have occurred and be continuing an Event of Default
as defined in the OPH Indenture.

 

8.             Subordination. For so long as required by the REI Credit
Agreement with respect to intercompany indebtedness, the Payee hereby
subordinates any and all debts, liabilities and other obligations of the Maker
under this Note (the “Subordinated Obligations”) to the Credit Agreement
Obligations (as defined in the REI Credit Agreement) of the Maker, if any.
Notwithstanding anything to the contrary in this Section 8, except during the
continuance of a Default (as defined in the REI Credit Agreement) when the Maker
has any Credit Agreement Obligations, the Payee may receive regularly scheduled
payments from the Maker on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default when the Maker has any
Credit Agreement Obligations, however, the Payee shall not demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.

 

9.             Security. This Note is the Secured Promissory Note referred to in
[                        ].

 

10.           Application of Proceeds. Any amounts received by the Payee
hereunder shall be applied to the Maker’s obligations hereunder in the order
determined by the Payee.

 

11.           Waivers. The Maker hereby irrevocably waives notice of intent to
demand, demand, presentment for payment, notice of nonpayment, protest, notice
of set off, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices in connection with the
delivery, acceptance, collection and/or enforcement of this Note.

 

12.           Amendments. No amendment of any provision of this Note shall be
effective unless in writing and signed by the Maker and the Payee.

 

13.           Notices. Unless otherwise specified, all notices and other
communications provided for in this Note shall be in writing, including fax, and
delivered or transmitted to the addresses designated by the Maker or the Payee
in written notice to the other party. Notice sent by fax shall be deemed to be
given and received when receipt of such transmission is acknowledged, and

 

--------------------------------------------------------------------------------

(2) Inset description of mortgages and any other security documents securing the
obligations under this Note.

 

25

--------------------------------------------------------------------------------


 

delivered notice shall be deemed to be given and received when receipted for by,
or actually received by, an authorized officer of the Maker or the Payee, as the
case may be.

 

14.           GOVERNING LAW. THIS NOTE SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND
DECISIONS OF THE STATE OF TEXAS. WHEREVER POSSIBLE EACH PROVISION OF THIS NOTE
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS NOTE SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS NOTE.

 

15.           Usury. NOTWITHSTANDING the foregoing or any other term in this
Note to the contrary, it is the intention of the Maker and the Payee to conform
strictly to any applicable usury laws. Accordingly, if the amount of any
interest (including fees, charges, or expenses or any other amounts which, under
applicable law, are deemed interest) contracted for, charged, or received in
connection with this Note would exceed the Maximum Lawful Rate, then, ipso
facto, the amount of such interest payable shall be automatically reduced to
such Maximum Lawful Rate, and if, from any such circumstance, the Payee or the
Maker shall ever receive interest or anything which might be deemed interest
under applicable law which would exceed the Maximum Lawful Rate, such amount
which would be excessive interest shall be applied to the reduction of the
principal amount owing and not to the payment of interest, or if such excessive
interest exceeds the principal amount owing, such excess shall be refunded. In
making such determination, all interest shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full term of such indebtedness until payment in full of the principal (including
the period of any renewal or extension thereof) so that the interest on account
of such indebtedness shall not exceed the Maximum Lawful Rate.

 

16.           Assignment. This Note shall bind and inure to the benefit of the
Payee and the Maker and their respective successors and assigns. The Maker shall
not assign, pledge, or transfer any of its duties under this Note, but the Payee
may assign, collaterally assign, or grant a security interest in, part or all of
the Payee’s interest in this Note.

 

THIS WRITTEN NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature page follows]

 

26

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

[MAKER]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------